Title: Abigail Adams to John Adams, 14 February 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Feb’ry 14th 1794.
          
          I received last Evening by my obliging Neighbour captain Beals your kind Letters of Febry 4th, and before I reply to them, I would inform you that our venerable Parent has appeard to revive for these two days past. her disorder has proved a Lung fever. the dr advised to a puke two days ago. She was rather averse to it, wishing rather as she expresst herself to dye in quiet. she had labourd under a great sickness at her Stomack which made her loath both food and medicine. it appeard to me likely to give her relief and I urged her to it promising to attend her through it. well she replied [“]if you say So, it must be so. the Girls when they bring me any thing, do not say the dr says you must take it, but Aunt Adams says so, & then they are sure it will go down” We accordingly gave the puke, and it opperated kindly, since which she has rested better, expectorated freer, and for the present appears relieved. She inquired of me a few days since if I had written to you of her sickness. I told her that I had. she took me by the hand, and bursting into Tears, [“]give my Love & blessing—to him I shall never see my Dear Son again” I am

happy in having so far anticipated your request as not to have given your Brother occasion to expend a shilling upon her account. I have mentiond to you in a Letter already forwarded what I had done. Should the Melancholy event which we apprehend take place I shall punctually adhere to your directions. such I presumed they would be and that led me to ask them and further I had thought to remove the venerable Remains to this House, as it might be considerd an additional respect to them to have them intered from hence. these circumstances will remain in my breast only, unless circumstances call them into action.
          I received by this Post 30£ pounds. as the draught was forwarded to our son, and you made no mention of it in your Letter I am at a loss to determine whether you forwarded it towards the discharge of Pratts account, or whether You conceived I might have [occa]sion for purposes mentiond in your Private Letter. having as you will see by a mem. inclosed discharg’d some debts upon the receipt of the former Bills I have not at present sufficient to spair to make up the 20 dollors, more upon the account, without straitning myself more than I chuse, not because I have expended the other 30£, but because I have lent half of it. a vessel arrived from Germany loaded with 18 thousand calf skins—of a superiour quality and 2 shillings lower than they are to be purchased here Boilstone was desirious of procuring a couple of hundred and for that purpose I lent him 50 dollors to make up his Sum. I wish it had been in my power to have lent him 500. Deacon Webb, purchased 18 hundred of the same skins, kept four hundred for his own use, in less than a week sold the remainder with an advance of only sixpence upon a skin, cleard his own four hundred & put a thousand crowns in his pocket that is doing buisness to some purpose. I have laid by the Money and if I should not be obliged to appropriate some of it, as I fear, it shall be paid to Pratt. The tarring of Trees will speedily commence. I must take Arnold into Service I pray your directions upon the subject of my two last Letters. I wrote to Brisler to inquire the price of oats & Rye. Belcher was in Town this week but he could not purchase oats at less than three shillings & Rye at 8. when you went away almost three months ago I had only three Gallons of Rum remaining of what Brisler bought. that has answerd till this time, but as soon as my Spring work commences I must make large recruits.
          The political part of your Letters I must defer replying to till the next post mrs Feild is upon the Recovery. mrs Brisler and Family well, but Sine I have returnd from Philadelphia so many persons

have not been Sick in Town Aged and Children, appear to be voilently attackd with fevers— I have happily yet escaped any confinement. am most affectionatly your
          
            A Adams
          
        